Metcalf, J.
While slavery existed in Massachusetts, the settlement of the slave followed that of the master. Dighton v. Freetown, 4 Mass. 539. Therefore, if the pauper, for whose support this action is brought, was the slave of Joseph Allen, whose settlement was in Tisbury, her settlement is there, and the action can be maintained. But, as she was born in Massachusetts, she was freeborn, although her mother was a slave. And she could not be held as a slave by Allen, under the sale made to him. Littleton v. Tuttle, 4 Mass. 128, note; Lanesborough v. Westfield, 16 Mass. 74; 2 Dane Ab. 211-213; 2 Kent Com. (6th ed.) 252. As the relation of master and slave never existed between Allen and the pauper, she derived no settlement from him. Nor did she derive any settlement from her mother, who was a slave; for a slave could not communicate a settlement. Andover v. Canton, 13 Mass. 547. And if she could have derived a settlement from her mother, the plaintiffs’ case would not be aided, because it does not appear that the mother’s settlement was in Tisbury. Nor does it appear where the pauper was born. This, however, is immaterial, inasmuch as she was born in 1772, when no child, legitimate or illegitimate, could gain a settlement by birth. Blackstone v. Seekonk, 8 Cush. 75. She therefore is npt shown to have a settlement in any town, and she must be regarded as filia reipublicce.
But the plaintiffs attempt to charge the defendants by an estoppel. That attempt cannot succeed. Whether a judgment recovered in 1813, by the plaintiffs against the *411defendants for the support of the pauper’s infant child, would estop the defendants to deny that the pauper’s settlement is in Tisbury, is a question which we have omitted to examine ; because the evidence relied on by the plaintiffs is insufficient to prove such a judgment. That evidence, at the most, had a tendency to show that the defendants voluntarily paid to the plaintiffs the expenses of the child’s support, after suit brought to recover them. But this, if clearly proved, would not estop the defendants from contesting the settlement of the child, in an action brought to recover subsequent expenses incurred for the same child’s support. Bridgewater v. Dartmouth, 4 Mass. 273; Needham v. Newton, 12 Mass. 452. A fortiori, it would not estop them from contesting, in this action, the settlement of the child’s mother.

Exceptions overruled.